  8:20-cv-00123-RGK-PRSE Doc # 12 Filed: 07/17/20 Page 1 of 4 - Page ID # 39




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                     Plaintiff,                              8:20CV123

      vs.
                                                 MEMORANDUM AND ORDER
NEMANJA    VIDAKOVIC,     Officer;
ZACHARY     KINSELLA,     Officer;
GABRIEL PENHAERRERA, KATIE
STENNECHE,    Sargent;  TAMMIE
JENSEN, Mental Health Coordinator;
CAPTAIN       WEST,    and    LT.
MORRISON,

                     Defendants.


       This matter is before the court for case management. On July 13, 2020, the
court received notice that Plaintiff was no longer incarcerated at Douglas County
Corrections (“DCC”). (Filing 8 at CM/ECF p. 2, Case No. 8:20CV249.) Plaintiff
indicated in a filing in 8:20CV249 (filing 5 at CM/ECF p. 3, Case No. 8:20CV249)
that he would be moving to the Nebraska State Penitentiary and the Nebraska
Department of Correctional Services (“NDCS”) website reflects that Plaintiff is
now in custody in the Diagnostic and Evaluation Center.1 The court has updated
Plaintiff’s address accordingly.

       In providing notice of Plaintiff’s release, DCC also asked the court to advise
it on how to proceed for the various court ordered initial partial filing fee payments
in this case as well as Plaintiff’s other pending matters: 8:20CV155, 8:20CV224,
8:20CV239, and 8:20CV249. In the present case, the court entered an order on
June 30, 2020 (filing 11) directing DCC to remit payment of Plaintiff’s $4.00


      1
          See https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html.
  8:20-cv-00123-RGK-PRSE Doc # 12 Filed: 07/17/20 Page 2 of 4 - Page ID # 40




initial partial filing fee. Clearly, however, DCC is no longer responsible for
collecting payments in this or any of Plaintiff’s cases as Plaintiff is no longer
incarcerated in that institution. Rather, Plaintiff’s present institution within the
NDCS is responsible for collecting and remitting payment of Plaintiff’s filing fees.

      Pursuant to 28 U.S.C. § 1915(b)(1), the court has determined that Plaintiff
must pay an initial partial filing fee of $4.00. (See Filing 6.) As Plaintiff has moved
to a new facility, Plaintiff must take whatever steps are necessary to permit his
current institution to remit payment of his initial partial filing fee. Plaintiff must
pay his initial partial filing fee within 30 days or his case will be subject to
dismissal. Plaintiff may request an extension of time if one is needed.

       In addition to the initial partial filing fee, Plaintiff must “make monthly
payments of 20 percent of the preceding month’s income credited to the prisoner’s
account.” 28 U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s
institution to collect the additional monthly payments and forward them to the
court as follows:

      After payment of the initial partial filing fee, the prisoner shall be
      required to make monthly payments of 20 percent of the preceding
      month’s income credited to the prisoner’s account. The agency having
      custody of the prisoner shall forward payments from the prisoner’s
      account to the clerk of the court each time the amount in the account
      exceeds $10 until the filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing
fee, Plaintiff’s present institution must collect the remaining installments of the
filing fee and forward the payments to the court.

       Plaintiff is advised he will remain responsible for the entire filing fee, as
long as he is a prisoner, even if the case is dismissed at some later time. See In re
Tyler, 110 F.3d at 529–30; Jackson, 173 F. Supp. 2d at 951.


                                          2
  8:20-cv-00123-RGK-PRSE Doc # 12 Filed: 07/17/20 Page 3 of 4 - Page ID # 41




      IT IS THEREFORE ORDERED that:

      1.     Plaintiff must pay an initial partial filing fee of $4.00 within 30 days,
unless the court extends the time in which he has to pay in response to a written
motion.

      3.     After payment of the initial partial filing fee, Plaintiff’s institution
must collect the additional monthly payments in the manner set forth in 28 U.S.C.
§ 1915(b)(2), quoted above, and forward those payments to the court.

      4.     The clerk’s office is directed to send a copy of this order to the
appropriate official at Plaintiff’s institution—the Nebraska Department of
Correctional Services’ Diagnostic & Evaluation Center.

       5.    The clerk’s office is directed to set a pro se case management deadline
in this case using the following text: August 17, 2020: initial partial filing fee
payment due.

       6.     Plaintiff is advised that, following payment of the initial partial filing
fee, the next step in Plaintiff’s case will be for the court to conduct an initial review
of Plaintiff’s claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

       7.    The clerk’s office is directed to send a copy of this order to the
Douglas County Corrections Inmate Accounts and Services Supervisor. This order
shall serve as a response to DCC’s letter in filing 8, Case No. 8:20CV249. DCC is
advised that it is no longer responsible for the collection and payment of Plaintiff’s
initial partial filing fees in cases 8:20CV123, 8:20CV155, 8:20CV224,
8:20CV239, and 8:20CV249.



                                           3
8:20-cv-00123-RGK-PRSE Doc # 12 Filed: 07/17/20 Page 4 of 4 - Page ID # 42




   Dated this 17th day of July, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        4
